Citation Nr: 1235739	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  11-29 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of an injury to the left third finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to October 1962.  

These matters come before the Board of Veterans' Appeals (BVA or Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board finds that additional development is necessary to satisfy VA's obligations under VCAA.

A review of the claims file reflects a September 2011 computer printout that lists various 2011 and 2009 outstanding VA treatment records from the Central Alabama Healthcare System and the Birmingham VA Medical Center.  While some of these records clearly denote treatment for neurological issues which are not on appeal, other records are related to preventative health and primary care services, which may be relevant to the Veteran's claims.  Unfortunately, these records are not available in the Veteran's claims file or Virtual VA (VVA) claims file.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  A review of the claims file reflects that VA treatment records are current only through October 2009.  The Board has considered that the September 2011 Statement of the Case reflects that these records were reviewed by the RO however, copies of these records were not placed in the claims file.  The Board finds that these outstanding treatment records may provide pertinent evidence with respect to his claims, as such the VA should obtain these records.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request the Veteran to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for all medical treatment facilities in which he was treated for his diabetes mellitus, hearing loss, and left hand third finger.  After obtaining a completed VA Form 21-4142, the AOJ should attempt to obtain any pertinent medical records, not already associated with the claims file, to include any outstanding treatment records from the Central Alabama Healthcare System and the Birmingham VA Medical Center.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's service connection claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



